COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      James Daniel Green v. The State of Texas

Appellate case number:    01-19-00399-CR

Trial court case number: 18135

Trial court:              506th District Court of Grimes County

         Appellant’s third motion for extension of time to file his brief is granted. Appellant’s
brief is due February 29, 2020.
       It is so ORDERED.

Judge’s signature: _____________/s/ Russell Lloyd_________
                   Acting individually


Date: February 4, 2020